DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 10/15/2021 with traverse of Group I, claims 1-14 for further examination. Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2021. Applicant's election with traverse of Group I, claims 1-14, apparatus.
The traversal is on the grounds that there is no serious burden to examine the claims of all of Groups I-II. Regardless of any differences that may exist between the groups, a complete and thorough search for the subject matter of Group I would require searching the art areas appropriate to the subject matter of Group II. Due to the similarity of the features of the group, a search for each of the claims of the group would be coextensive and, therefore, it is respectfully submitted that it would not be a serious burden upon the Examiner to examine all of the claims in this application. In addition, at the Examiner's disposal are powerful electronic search engines, providing the Examiner with the ability to search all of the claims quickly and easily. Considering the Examiner will most likely undertake a search for the claims encompassed by Group I, searching for the claims of Group II would be minimally burdensome on the Examiner in view of the fact that the group share similar features. This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing both an apparatus and a method may be found in CPC subclass B05C, subgroup 21/005 and CPC subclass C23C, subgroup 18/1675, it is recognized that a mask plate (CPC subclass B05C subject matter) and a method manufacturing a mask plate (CPC subclass C23C subject matter) are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Furthermore, the restriction requirement was based Inventions | and Il are related as an apparatus and method of manufacturing. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In the instant case, the apparatus as claimed can be used to practice another and materially different process such as disclosed by Kim et al. (US 2008/0092813 At).


Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file in US Application No. 15/576,524. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 08/27/2020 is being considered by the examiner.

Double Patenting
6.    A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

7.	 Claims 1-14 are rejected on the ground of statutory double patenting (under 35 U.S.C. 101) as being anticipated over claims 1-14 of US Pat. No. 10,787,729. The claims at issue are identical to all that is recited in claims 1-14 of US Pat. No. 10,787,729. That is, claims 1-14 of US Pat. No. 10,787,729 fall entirely within the scope of claims 1-14. Specifically, claims 1-14 of US Pat. No. 10,787,729 comprise all the limitations of claims 1-14, respectively, of the instant application. 
This is a statutory double patenting rejection because the patentably indistinct claims have in fact been patented.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717